Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11-12, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0296881 A1 (hereinafter referred as “Douglas”), in view of WO 2008/115662 (hereinafter referred as “Graupner”), and AU 2007231797 (hereinafter referred as “Nove”).
Regarding claims 11 and 12, Douglas teaches a method, system and apparatus for removal of carbon dioxide from air by distributing hydroxide (alkaline solution) into atmospheric air (abstract). Douglas also discloses that the hydroxide and/or fluid may be released via a moving article or object such as blades on a windmill or wind turbine, and that it may be preferable to utilize a propelled aerosol to achieve appropriate dispersion of the hydroxide [0015]. Douglas further adds that a receptacle on a tower may be used to pump, spray, or otherwise release the hydroxide into the air [0026], and that the apparatus may be configured to aerosolize the hydroxide. In this regard, the aerosol may be formed with a propellant gas, or may simply be sprayed as a fine mist of solid particles or aqueous solution, and that use of known aerosolizing techniques may be employed [0037].
Therefore, Douglas suggest spraying sodium hydroxide solution into atmosphere via blades on a wind turbine using known techniques to capture carbon dioxide from atmosphere. Douglas does not disclose a desalination system, wherein the desalination produces brine, means for producing an alkaline solution from brine.
Graupner teaches a method of capturing atmospheric carbon dioxide for ocean sequestration, the method comprising the steps of: generating electric power via a wind turbine generator (302) located in a saltwater environment, using the electric power generated via the wind turbine generator, to produce sodium hydroxide (through electrolysis of seawater through unit 304); and emitting the sodium hydroxide solution into an air stream passing through a carbon dioxide sequester (200).
Graupner discloses that sodium hydroxide is produced from seawater or brine ([0012], claim 35). Graupner does not disclose desalinating salt water from the saltwater environment, using the electric power generated via the wind turbine generator, to produce brine; and processing the produced brine to produce sodium hydroxide.
Nove teaches a desalination plant comprising a floating structure adapted to be positioned in a body of seawater, a wind turbine mounted to the floating structure, and a desalination unit located at the floating structure and being operatively coupled to the wind turbine for driving the desalination unit which is adapted to produce desalinated water and brine from the body of seawater (abstract, P6/L4-16).
It would have been obvious to one of ordinary skill in the art to modify the method of modified Douglas to include a desalination unit to produce brine and desalinated water to utilize the energy produced by the wind turbine to generate desalinated water, brine and sodium hydroxide as disclosed by Graupner and Nove.
Regarding claim 15, Graupner further teaches step of processing the brine comprises the steps of direct electrosynthesis of the sodium hydroxide solution and hydrochloric acid through electrodialysis (refer fig. 4).
Regarding claim 17, Nove discloses that the desalination includes reverse osmosis units (page 3/L16-21).
Regarding claim 18, Graupner further teaches step of processing the brine comprises electrosynthesizing the brine to form the sodium hydroxide solution and hydrochloric acid (fig. 2, fig. 3, [0039]).
Regarding claims 19-20, Graupner further teaches the step of reacting the emitted sodium hydroxide solution with atmospheric carbon dioxide to form sodium carbonate or sodium bicarbonate, and the steps of mixing the sodium carbonate or sodium bicarbonate into the saltwater environment, and sequestering the sodium carbonate or sodium bicarbonate into the saltwater environment (refer fig. 3).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas, in view of Graupner, and Nove as applied to claim 11 above, and further in view of ACS Sustainable Chem. Eng. 2017, 5, 11147−11162 (hereinafter referred as “Thiel”).
Regarding claim 13, It should be noted that claim 13 do not get the priority date of 09/22/2017 because the preceding applications lacks the disclosure of “the step of processing the brine comprises the steps of: purifying the brine to produce purified brine; increasing salt concentration of the purified brine to produce concentrated brine; and performing electrolysis on the concentrated brine to produce the sodium hydroxide solution, hydrogen gas, and chlorine gas”. 
Modified Douglas teaches limitations of claim 11 as set forth above. Modified Douglas does not disclose that the method comprises the step of processing the brine comprises the steps of: purifying the brine to produce purified brine; increasing salt concentration of the purified brine to produce concentrated brine; and performing electrolysis on the concentrated brine to produce the sodium hydroxide solution, hydrogen gas, and chlorine gas.
Theil teaches utilization of desalination brine for sodium hydroxide production (abstract), wherein the method comprises purifying the brine to produce purified brine, increasing salt concentration of the purified brine to produce concentrated brine, and performing electrolysis on the concentrated brine to produce sodium hydroxide, hydrogen and chlorine (refer fig. 3).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. It would have been obvious to one of ordinary skill in the art to apply known technique of purifying the brine to produce purified brine, increasing salt concentration of the purified brine to produce concentrated brine, and performing electrolysis on the concentrated brine to produce sodium hydroxide, hydrogen and chlorine as disclosed by Theil in the method of modified Douglas to yield predictable results of producing sodium hydroxide, hydrogen and chlorine. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas, in view of Graupner, Nove, and Theil as applied to claim 13 above, and further in view of US 2009/0115190 (hereinafter referred as “Devine”).
Regarding claim 14, modified Douglas teaches limitations of claim 13 as set forth above. In fig. 3, Graupner discloses that hydrogen and chlorine is produced during the process. Theil further discloses that chlorine gas purity and postprocessing depend on the process and intended use. Therefore, it would have been obvious to convert chlorine gas into a chlorine based chemical based on its intended use as disclosed by Theil.
Modified Douglas does not disclose the steps of compressing and storing the hydrogen gas.
Devine teaches methods for producing, shipping, distributing, and storing hydrogen. In one embodiment, a hydrogen production and storage system includes a plurality of wind turbines for generating electrical power; a power distribution control system for distributing, and converting the electrical power from the wind turbines, a water desalination and/or purification unit which receives and purifies seawater, and an electrolyzer unit that receive electrical power from the power distribution system and purified water from the desalination units and thereby converts the water into hydrogen and oxygen. After its production, hydrogen is stored, transported, and distributed in accordance with various embodiments (abstract). Devine further discloses that the hydrogen is compressed at compressor 7 and then stored in storage tank 8. Such stored hydrogen may then be shipped and distributed [0045].
It would have been obvious to one of ordinary skill in the art to modify the method of modified Douglas to compress and store the hydrogen produced by the method to enable shipping and distribution as disclosed by Devine.
Claims 16, 21, 22, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Douglas, in view of Graupner, and Nove as applied to claim 11 above, and further in view of CN 102726336 (hereinafter referred as “Wen”). 
Regarding claim 16, modified Douglas teaches limitations of claim 11 as set forth above. As indicated above, Douglas discloses that the apparatus may be configured to aerosolize the hydroxide, and that the aerosol may be formed with a propellant gas, or may simply be sprayed as a fine mist of solid particles or aqueous solution, and that use of known aerosolizing techniques may be employed [0037]. Douglas does not explicitly disclose that a plurality of nozzles are disposed on the one or more blades. However, Wen discloses a windmill comprising a plurality of blades, each having nozzle to spray liquid (abstract, fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a plurality of nozzles on the blades of the wind turbine of modified Douglas because Wen establishes that it is well known to use nozzle(s) on blades of windmills and Douglas suggest using known techniques.
Regarding claims 21, 22 and 31, Douglas teaches a method, system and apparatus for removal of carbon dioxide from air by distributing hydroxide (alkaline solution) into atmospheric air (abstract). Douglas also discloses that the hydroxide and/or fluid may be released via a moving article or object such as blades on a windmill or wind turbine, and that it may be preferable to utilize a propelled aerosol to achieve appropriate dispersion of the hydroxide [0015]. Douglas further adds that a receptacle on a tower may be used to pump, spray, or otherwise release the hydroxide into the air [0026], and that the apparatus may be configured to aerosolize the hydroxide. In this regard, the aerosol may be formed with a propellant gas, or may simply be sprayed as a fine mist of solid particles or aqueous solution, and that use of known aerosolizing techniques may be employed [0037].
Therefore, Douglas suggest spraying sodium hydroxide solution into atmosphere via blades on a wind turbine using known techniques to capture carbon dioxide from atmosphere. Douglas does not disclose a desalination system, wherein the desalination produces brine, means for producing an alkaline solution from brine.
Graupner teaches a method of capturing atmospheric carbon dioxide for ocean sequestration, the method comprising the steps of: generating electric power via a wind turbine generator (302) located in a saltwater environment, using the electric power generated via the wind turbine generator, to produce sodium hydroxide (through electrolysis of seawater through unit 304); and emitting the sodium hydroxide solution into an air stream passing through a carbon dioxide sequester (200).
Graupner discloses that sodium hydroxide is produced from seawater or brine ([0012], claim 35). Graupner does not disclose desalinating salt water from the saltwater environment, using the electric power generated via the wind turbine generator, to produce brine; and processing the produced brine to produce sodium hydroxide.
Nove teaches a desalination plant comprising a floating structure adapted to be positioned in a body of seawater, a wind turbine mounted to the floating structure, and a desalination unit located at the floating structure and being operatively coupled to the wind turbine for driving the desalination unit which is adapted to produce desalinated water and brine from the body of seawater (abstract, P6/L4-16).
It would have been obvious to one of ordinary skill in the art to modify the method of modified Douglas to include a desalination unit to produce brine and desalinated water to utilize the energy produced by the wind turbine to generate desalinated water, brine and sodium hydroxide as disclosed by Graupner and Nove.
As indicated above, Douglas discloses that the apparatus may be configured to aerosolize the hydroxide, and that the aerosol may be formed with a propellant gas, or may simply be sprayed as a fine mist of solid particles or aqueous solution, and that use of known aerosolizing techniques may be employed [0037]. Douglas does not explicitly disclose that a plurality of nozzles are disposed on the one or more blades. However, Wen discloses a windmill comprising a plurality of blades, each having nozzle to spray liquid (abstract, fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a plurality of nozzles on the blades of the wind turbine of modified Douglas because Wen establishes that it is well known to use nozzle(s) on blades of windmills and Douglas suggest using known techniques.
Regarding claim 25, Graupner further teaches step of processing the brine comprises the steps of direct electrosynthesis of the sodium hydroxide solution and hydrochloric acid through electrodialysis (refer fig. 4).
Regarding claim 26, Nove discloses that the desalination includes reverse osmosis units (page 3/L16-21).
Regarding claim 27, Graupner further teaches step of processing the brine comprises electrosynthesizing the brine to form the sodium hydroxide solution and hydrochloric acid (fig. 2, fig. 3, [0039]).
Regarding claims 28-29, Graupner further teaches the step of reacting the emitted sodium hydroxide solution with atmospheric carbon dioxide to form sodium carbonate or sodium bicarbonate, and the steps of mixing the sodium carbonate or sodium bicarbonate into the saltwater environment, and sequestering the sodium carbonate or sodium bicarbonate into the saltwater environment (refer fig. 3).
Regarding claim 30, the limitation is a result of the method of claim 29 and therefore inherent to the method of claim 29.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas, in view of Graupner, Nove, Wen as applied to claim 21 above, and further in view of ACS Sustainable Chem. Eng. 2017, 5, 11147−11162 (hereinafter referred as “Thiel”).
Regarding claim 23, It should be noted that claim 23 do not get the priority date of 09/22/2017 because the preceding applications lacks the disclosure of “the step of processing the brine comprises the steps of: purifying the brine to produce purified brine; increasing salt concentration of the purified brine to produce concentrated brine; and performing electrolysis on the concentrated brine to produce the sodium hydroxide solution, hydrogen gas, and chlorine gas”. 
Modified Douglas teaches limitations of claim 21 as set forth above. Modified Douglas does not disclose that the method comprises the step of processing the brine comprises the steps of: purifying the brine to produce purified brine; increasing salt concentration of the purified brine to produce concentrated brine; and performing electrolysis on the concentrated brine to produce the sodium hydroxide solution, hydrogen gas, and chlorine gas.
Theil teaches utilization of desalination brine for sodium hydroxide production (abstract), wherein the method comprises purifying the brine to produce purified brine, increasing salt concentration of the purified brine to produce concentrated brine, and performing electrolysis on the concentrated brine to produce sodium hydroxide, hydrogen and chlorine (refer fig. 3).
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. It would have been obvious to one of ordinary skill in the art to apply known technique of purifying the brine to produce purified brine, increasing salt concentration of the purified brine to produce concentrated brine, and performing electrolysis on the concentrated brine to produce sodium hydroxide, hydrogen and chlorine as disclosed by Theil in the method of modified Douglas to yield predictable results of producing sodium hydroxide, hydrogen and chlorine. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas, in view of Graupner, Nove, Wen and Theil as applied to claim 23 above, and further in view of US 2009/0115190 (hereinafter referred as “Devine”).
Regarding claim 24, modified Douglas teaches limitations of claim 23 as set forth above. In fig. 3, Graupner discloses that hydrogen and chlorine is produced during the process. Theil further discloses that chlorine gas purity and postprocessing depend on the process and intended use. Therefore, it would have been obvious to convert chlorine gas into a chlorine based chemical based on its intended use as disclosed by Theil.
Modified Douglas does not disclose the steps of compressing and storing the hydrogen gas.
Devine teaches methods for producing, shipping, distributing, and storing hydrogen. In one embodiment, a hydrogen production and storage system includes a plurality of wind turbines for generating electrical power; a power distribution control system for distributing, and converting the electrical power from the wind turbines, a water desalination and/or purification unit which receives and purifies seawater, and an electrolyzer unit that receive electrical power from the power distribution system and purified water from the desalination units and thereby converts the water into hydrogen and oxygen. After its production, hydrogen is stored, transported, and distributed in accordance with various embodiments (abstract). Devine further discloses that the hydrogen is compressed at compressor 7 and then stored in storage tank 8. Such stored hydrogen may then be shipped and distributed [0045].
It would have been obvious to one of ordinary skill in the art to modify the method of modified Douglas to compress and store the hydrogen produced by the method to enable shipping and distribution as disclosed by Devine.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Douglas, in view of Graupner, and CN 102726336 (hereinafter referred as “Wen”). 
Regarding claims 21, 22 and 31, Douglas teaches a method, system and apparatus for removal of carbon dioxide from air by distributing hydroxide (alkaline solution) into atmospheric air (abstract). Douglas also discloses that the hydroxide and/or fluid may be released via a moving article or object such as blades on a windmill or wind turbine, and that it may be preferable to utilize a propelled aerosol to achieve appropriate dispersion of the hydroxide [0015]. Douglas further adds that a receptacle on a tower may be used to pump, spray, or otherwise release the hydroxide into the air [0026], and that the apparatus may be configured to aerosolize the hydroxide. In this regard, the aerosol may be formed with a propellant gas, or may simply be sprayed as a fine mist of solid particles or aqueous solution, and that use of known aerosolizing techniques may be employed [0037].
Therefore, Douglas suggest spraying sodium hydroxide solution into atmosphere via blades on a wind turbine using known techniques to capture carbon dioxide from atmosphere. Douglas does not disclose a desalination system, wherein the desalination produces brine, means for producing an alkaline solution from brine.
Graupner teaches a method of capturing atmospheric carbon dioxide for ocean sequestration, the method comprising the steps of: generating electric power via a wind turbine generator (302) located in a saltwater environment, using the electric power generated via the wind turbine generator, to produce sodium hydroxide (through electrolysis of seawater through unit 304); and emitting the sodium hydroxide solution into an air stream passing through a carbon dioxide sequester (200).
It would have been obvious to one of ordinary skill in the art to perform the carbon dioxide sequestration suggested by Douglas in a saltwater environment because Graupner teaches carbon dioxide sequestration in saltwater environment using electric power generated via wind turbine generator to enable carbon dioxide sequestration in saltwater environment.
As indicated above, Douglas discloses that the apparatus may be configured to aerosolize the hydroxide, and that the aerosol may be formed with a propellant gas, or may simply be sprayed as a fine mist of solid particles or aqueous solution, and that use of known aerosolizing techniques may be employed [0037]. Douglas does not explicitly disclose that a plurality of nozzles are disposed on the one or more blades. However, Wen discloses a windmill comprising a plurality of blades, each having nozzle to spray liquid (abstract, fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a plurality of nozzles on the blades of the wind turbine of modified Douglas because Wen establishes that it is well known to use nozzle(s) on blades of windmills and Douglas suggest using known techniques.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777